                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


CEDRIK TUJIBIKILA,

                      Plaintiff,

               v.                                            Case No. 19-C-192

DAN NAEF, et al.,

                      Defendants.


                                            ORDER


       Plaintiff Cedrik Tujibikila filed a motion to appoint counsel and for extension of time (Dkt.

No. 73) that were granted on June 16, 2020 (Dkt. No. 74). The court successfully recruited counsel

and forwarded to Tujibikila an Agreement to Limited Scope Representation by pro bono counsel

and directed him to sign and return the agreement by November 5, 2020. However, these

documents were returned to the court as “Undeliverable” and “Unable to Forward.” In a Screening

Order dated October 17, 2019, Tujibikila received the following notice:

       [T]he parties must notify the Clerk of Court of any change of address. Failure to do
       so could result in orders or other information not being timely delivered, thus
       affecting the legal rights of the parties. Therefore, failure to provide a correct
       address could result in dismissal of the case for failure to prosecute.

Dkt. No. 49.

       The court has not received notification from Tujibikila of his change of address, and thus

neither the court, nor recruited counsel, is able to communicate with him. Unless Tujibikila

notifies the court and counsel of his new address within twenty-one (21) days from the date of this

order, this case will be dismissed for lack of prosecution. And because counsel has appeared for




         Case 2:19-cv-00192-WCG Filed 10/30/20 Page 1 of 2 Document 85
Defendants and has undertaken the defense, including engaging in substantial motion practice,

such dismissal will be with prejudice.

       SO ORDERED at Green Bay, Wisconsin this 30th day of October, 2020.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach
                                                  United States District Judge




                                             2

         Case 2:19-cv-00192-WCG Filed 10/30/20 Page 2 of 2 Document 85
